--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
2005 Executive Incentive Compensation Plan
 
Huttig Building Products, Inc.
 
Effective March 15, 2005, as Amended and Restated Effective February 27, 2007
 
 

 
A - 1

--------------------------------------------------------------------------------



Contents
 
Article 1.
Establishment, Purpose, and Duration
A-1
Article 2.
Definitions
A-1
Article 3.
Administration
A-5
Article 4.
Shares Subject to This Plan and Maximum Awards
A-5
Article 5.
Eligibility and Participation
A-7
Article 6.
Stock Options
A-7
Article 7.
Stock Appreciation Rights
A-8
Article 8.
Restricted Stock and Restricted Stock Units
A-9
Article 9.
Performance Units/Performance Shares
A-11
Article 10.
Other Stock-Based Awards
A-11
Article 11.
Transferability of Awards
A-12
Article 12.
Performance Measures
A-12
Article 13.
Covered Employee Incentive Award
A-13
Article 14.
Dividend Equivalents
A-14
Article 15.
Beneficiary Designation
A-14
Article 16.
Rights of Participants
A-15
Article 17.
Change of Control
A-15
Article 18.
Amendment, Modification, Suspension, and Termination
A-15
Article 19.
Withholding
A-16
Article 20.
Successors
A-16
Article 21.
General Provisions
A-16



 
A - 2

--------------------------------------------------------------------------------

Table of Contents
 
Huttig Building Products, Inc.
2005 Executive Incentive Compensation Plan


Article 1. Establishment, Purpose, and Duration
 
1.1 Establishment. Huttig Building Products, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), has established an incentive
compensation plan known as the Huttig Building Products, Inc. 2005 Executive
Incentive Compensation Plan (hereinafter referred to as the ”Plan”), effective
originally as of March 15, 2005 (the “Effective Date”). This Plan permits the
grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Covered Employee Incentive Awards, and Other Stock-Based
Awards. The Plan, as amended and restated herein, has been approved to be
effective as of February 27, 2007, subject to the approval of the restated Plan
by the stockholders of the Company, and shall remain in effect as provided in
Section 1.3 hereof.
 
1.2 Purpose of this Plan. The purpose of this Plan is to provide a means whereby
Eligible Persons develop a sense of proprietorship and personal involvement in
the development and financial success of the Company, and to encourage them to
devote their best efforts to the business of the Company, thereby advancing the
interests of the Company and its stockholders. A further purpose of this Plan is
to provide a means through which the Company may attract able Eligible Persons
as service providers and to provide a means whereby those individuals upon whom
the responsibilities of the successful administration and management of the
Company are of importance, can acquire and maintain stock ownership, thereby
strengthening their concern for the welfare of the Company.
 
1.3 Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions.
 
Article 2. Definitions
 
Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
 
 
2.1
“Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

 
 
2.2
“Annual Award Limit” or“Annual Award Limits” have the meaning set forth in
Section 4.3.

 
 
2.3
“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Covered Employee
Incentive Awards, or Other Stock-Based Awards, in each case subject to the terms
of this Plan.

 
 
2.4
“Award Agreement” means either: (i) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof.

 
 
2.5
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.



 
2.6
“Board” or “Board of Directors” means the Board of Directors of the Company.



 
A - 1

--------------------------------------------------------------------------------

Table of Contents
 
 
2.7
“Change in Control” of the Company means, and shall be deemed to have occurred
upon, the first to occur of any of the following events after the Effective
Date: (a) the first purchase of shares pursuant to a tender offer or exchange
offer (other than a tender offer or exchange offer by the Company) for all or
part of the Shares or any securities convertible into such Shares, (b) the
receipt by the Company of a Schedule 13D or other advice indicating that a
person is the “beneficial owner” (as that term is defined in Rule 13d-3 under
the Exchange Act) of 20% or more of the Shares calculated as provided in
paragraph (d) of said Rule 13d-3, (c) the date of consummation of any merger,
reorganization, consolidation, share exchange, transfer of assets or other
transaction having similar effect involving the Company (“Business Transaction”)
in which the Company will not be the continuing or surviving corporation or
pursuant to which Shares would be converted into cash, securities or other
property, other than a Business Transaction in which the holders of the Shares
immediately prior to the Business Transaction would own more than 50% of the
common stock of the surviving corporation immediately after the Business
Transaction, (d) the date of consummation of any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company, (e) the adoption of any plan or
proposal for the liquidation (but not a partial liquidation) or dissolution of
the Company, or (f) the date upon which the individuals who constitute the Board
as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company) shall, for purposes of this Plan, be considered as
though such person were a member of the Incumbent Board.

 
 
2.8
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto. For purposes of this Plan, references to
sections of the Code shall be deemed to include references to any applicable
regulations thereunder and any successor or similar provision.

 
 
2.9
“Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 
 
2.10
“Company” means Huttig Building Products, Inc., a Delaware corporation, and any
successor thereto as provided in Article 20 herein.

 
 
2.11
“Consolidated Operating Earnings” means the consolidated earnings before income
taxes of the Company, computed in accordance with generally accepted accounting
principles, but shall exclude the effects of Extraordinary Items.

 
 
2.12
“Covered Employee” means any key Employee who is or may become (as determined by
the Committee in its discretion) a “Covered Employee,” as defined in
Section 162(m) of the Code, or any successor statute.

 
 
2.13
“Covered Employee Incentive Award” means an Award granted to a Covered Employee
as described in Article 13.

 
 
2.14
“Effective Date” has the meaning set forth in Section 1.1.

 
 
2.15
“Eligible Person” means any person designated as an employee of the Company, its
Affiliates, and/or its Subsidiaries on the payroll records thereof or any
individual who is classified or treated by the Company, Affiliate, and/or
Subsidiary as an independent contractor or consultant.

 
 
2.16
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.



 
A - 2

--------------------------------------------------------------------------------

Table of Contents
 
 
2.17
“Extraordinary Items” means (i) extraordinary, unusual, and/or nonrecurring
items of gain or loss; (ii) gains or losses on the disposition of a business;
(iii) changes in tax or accounting regulations or laws; or (iv) the effect of a
merger or acquisition, all of which must be identified in the audited financial
statements, including footnotes, or Management Discussion and Analysis section
of the Company’s annual report.

 
 
2.18
“Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share reported on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise, if the
Shares are traded over the counter at the time a determination of its Fair
Market Value is required to be made hereunder, its Fair Market Value shall be
deemed to be equal to the average between the reported high and low, closing bid
and asked, or opening and closing prices of a Share on the most recent date on
which Shares were publicly traded. In the event Shares are not publicly traded
at the time a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made by the Committee in such
manner as it deems appropriate. Such definition(s) of FMV shall be specified in
each Award Agreement and may differ depending on whether FMV is in reference to
the grant, exercise, vesting, settlement, or payout of an Award.

 
 
2.19
“Freestanding SAR” means an SAR that is granted independently of any Options, as
described in Article 7.

 
 
2.20
“Full Value Award” means an Award other than in the form of an ISO, NQSO, or
SAR, and which is settled by the issuance of Shares.

 
 
2.21
“Grant Price” means the price established at the time of grant of a SAR pursuant
to Article 7, used to determine whether there is any payment due upon exercise
of the SAR.

 
 

 
2.22
“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 to an Employee and that is designated as an Incentive Stock
Option and that is intended to meet the requirements of Code Section 422, or any
successor provision.

 
 

 
2.23
“Insider” shall mean an individual who is, on the relevant date, an officer, or
Director of the Company, or a more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.

 
 

 
2.24
“Net Income” means the consolidated net income before taxes for this Plan Year,
as reported in the Company’s annual report to stockholders or as otherwise
reported to stockholders.

 
 

 
2.25
“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.

 
 

 
2.26
“Operating Cash Flow” means cash flow from operating activities as defined in
SFAS Number 95, Statement of Cash Flows.

 
 

 
2.27
“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.

 
 

 
2.28
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 
 

 
2.29
“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.

 
 


 
A - 3

--------------------------------------------------------------------------------

Table of Contents
 
 
2.30
“Participant” means any Eligible Person as set forth in Article 5 to whom an
Award is granted.

 
 

 
2.31
“Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) of the Code and the applicable
treasury regulations thereunder for certain performance-based compensation paid
to Covered Employees. Notwithstanding the foregoing, nothing in this Plan shall
be construed to mean that an Award which does not satisfy the requirements for
performance-based compensation under Code Section 162(m) does not constitute
performance-based compensation for other purposes, including Code Section 409A.

 
 

 
2.32
“Performance Measures” means measures as described in Article 12 on which the
performance goals are based and which are approved by the Company’s stockholders
pursuant to this Plan in order to qualify Awards as Performance-Based
Compensation.

 
 

 
2.33
“Performance Period” means the period of time during which the performance goals
must be met in order to determine the amount payable to, and/or the
Participant’s vested interest with respect to an Award.

 
 

 
2.34
“Performance Share” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in Shares, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 
 

 
2.35
“Performance Unit” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 
 

 
2.36
“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Committee, in its discretion), as provided in
Article 8.

 
 

 
2.37
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 
 

 
2.38
“Plan” means the Huttig Building Products, Inc. 2005 Executive Incentive
Compensation Plan, as it may be amended from time to time.

 
 

 
2.39
“Plan Year” means the calendar year.

 
 

 
2.40
“Prior Plans” means the Huttig Building Products, Inc. 1999 Stock Incentive
Plan, as amended, and the Huttig Building Products, Inc. 2001 Stock Incentive
Plan, as amended.

 
 

 
2.41
“Restricted Stock” means an Award granted to a Participant pursuant to Article
8.

 
 

 
2.42
“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8, with respect to which Shares are awarded upon the satisfaction or
lapse of the restrictions applicable thereto.

 
 

 
2.43
“Share” means a share of common stock of the Company, $.01 par value per share.

 
 

 
2.44
“Stock Appreciation Right” or “SAR” means an Award, designated as a SAR,
pursuant to the terms of Article 7 herein.

 
 

 
2.45
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

 
 


 
A - 4

--------------------------------------------------------------------------------

Table of Contents
 
 
2.46
“Tandem SAR” means an SAR that is granted in connection with a related Option
pursuant to Article 7 herein, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be canceled).

 
Article 3. Administration
 
3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.
 
3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
and, subject to Article 18, adopting modifications and amendments to this Plan
or any Award Agreement, including without limitation, any that are necessary to
comply with the laws of the countries and other jurisdictions in which the
Company, its Affiliates, and/or its Subsidiaries operate.
 
3.3 Delegation. To the extent permitted under applicable law, the Committee may
delegate to one or more of its members or to one or more officers or employees
of the Company, and/or its Subsidiaries and Affiliates or to one or more agents
or advisors such administrative duties or powers as it may deem advisable, and
the Committee or any individuals to whom it has delegated duties or powers as
aforesaid may employ one or more individuals to render advice with respect to
any responsibility the Committee or such individuals may have under this Plan.
The Committee may, by resolution, authorize one or more officers of the Company
to do one or both of the following on the same basis as can the Committee:
(a) designate Employees to be recipients of Awards; and (b) determine the size
of any such Awards; provided, however, (i) the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an Employee who is
considered an Insider; (ii) the resolution providing such authorization sets
forth the total number of Awards such officer(s) may grant; and (iii) the
officer(s) shall report periodically to the Committee regarding the nature and
scope of the Awards granted pursuant to the authority delegated. In the event of
any delegation of authority under this Section 3.3, or exercise of authority by
the Board, references in the Plan to the Committee shall be deemed to refer, as
applicable, to the delegate of the Committee or to the Board.
 
Article 4. Shares Subject to This Plan and Maximum Awards
 
4.1 Number of Shares Available for Awards.
 
 
(a)
Subject to adjustment as provided in Section 4.4 herein, the maximum number of
Shares available for issuance to Participants under this Plan on or after the
Effective Date (the “Share Authorization”) shall be 1,425,000.

 
 
(b)
Of the Shares reserved for issuance under Section 4.1(a) of this Plan, all of
the reserved Shares may be issued pursuant to Full Value Awards.

 
 
(c)
Subject to the limit set forth in Section 4.1(a) on the number of Shares that
may be issued in the aggregate under this Plan, the maximum number of Shares
that may be issued pursuant to ISOs shall be 1,425,000.



 
A - 5

--------------------------------------------------------------------------------

Table of Contents
 
4.2 Share Usage. Shares covered by an Award shall only be counted as used to the
extent they are actually issued. Any Shares related to Awards which terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan. Moreover,
if the Option Price of any Option granted under this Plan or the tax withholding
requirements with respect to any Award granted under this Plan are satisfied by
tendering Shares to the Company (by either actual delivery or by attestation),
or if an SAR is exercised, only the number of Shares issued, net of the Shares
tendered, if any, will be deemed delivered for purposes of determining the
maximum number of Shares available for delivery under this Plan. Shares covered
by awards granted under the Prior Plans that after the Effective Date are
terminated unexercised, forfeited or otherwise surrendered shall be available
for subsequent Awards under this Plan. The Shares available for issuance under
this Plan may be authorized and unissued Shares or treasury Shares.
 
4.3 Annual Award Limits. Unless and until the Committee determines that an Award
to a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
this Plan:
 
 
(a)
Options. The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be 200,000 plus the amount of the
Participant’s unused applicable Annual Award Limit for Options as of the close
of the previous Plan Year.



 
(b)
SARs. The maximum number of Shares subject to Stock Appreciation Rights granted
in any one Plan Year to any one Participant shall be 200,000 plus the amount of
the Participant’s unused applicable Annual Award Limit for SARs as of the close
of the previous Plan Year.



 
(c)
Restricted Stock or Restricted Stock Units. The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units in any one Plan
Year to any one Participant shall be 100,000 plus the amount of the
Participant’s unused applicable Annual Award Limit for Restricted Stock or
Restricted Stock Units as of the close of the previous Plan Year.



 
(d)
Performance Units or Performance Shares. The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be 100,000 Shares, or equal to the value of 100,000 Shares
determined as of the date of vesting or payout, as applicable plus the amount of
the Participant’s unused applicable Annual Award Limit for Performance Units or
Performance Shares as of the close of the previous Plan Year.



 
(e)
Covered Employee Incentive Award. The maximum aggregate amount awarded or
credited in any one Plan Year with respect to a Covered Employee Incentive Award
shall be determined in accordance with Article 13.



 
(f)
Other Stock-Based Awards. The maximum aggregate grant with respect to other
Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any one
Participant shall be 100,000 plus the amount of the Participant’s unused
applicable Annual Award Limit for Other Stock-Based Awards as of the close of
the previous Plan Year.

 
4.4 Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of Shares, exchange of Shares, dividend in
kind, or other like change in capital structure or distribution (other than
normal cash dividends) to stockholders of the Company, or any similar corporate
event or transaction, the Committee, in its sole discretion, in order to prevent
dilution or enlargement of Participants’ rights under this Plan, shall
substitute or adjust, in an equitable manner, as applicable, the number and kind
of Shares that may be issued under this Plan or under particular forms of
Awards, the number and kind of Shares subject to outstanding Awards, the Option
Price or Grant Price applicable to outstanding Awards, the Annual Award Limits,
and other value determinations applicable to outstanding Awards.

 
A - 6

--------------------------------------------------------------------------------

Table of Contents
 
The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under this Plan to reflect or related to such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.
 
Subject to the provisions of Article 20 and any applicable law or regulatory
requirement, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance, assumption, substitution,
or conversion of Awards under this Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate, subject to compliance with the
ISO rules under Section 422 of the Code, where applicable.
 
Article 5. Eligibility and Participation
 
5.1 Eligibility. Individuals eligible to participate in this Plan include all
Eligible Persons.
 
5.2 Actual Participation. Subject to the provisions of this Plan, the Committee
may, from time to time, select from all Eligible Persons, those individuals to
whom Awards shall be granted and shall determine, in its sole discretion, the
nature of, any and all terms permissible by law, and the amount of each Award.
 
Article 6. Stock Options
 
6.1 Grant of Options. Subject to the terms and provisions of this Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion; provided that ISOs may be granted only to Eligible Persons who are
employees of the Company or of any parent or subsidiary corporation (as
permitted by Section 422 of the Code and the treasury regulations thereunder).
However, an Eligible Person who is employed by an Affiliate and/or Subsidiary
and is subject to Code Section 409A, may only be granted Options to the extent
the Affiliate and/or Subsidiary is part of the Company’s consolidated group for
United States federal tax purposes.
 
6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of this
Plan. The Award Agreement also shall specify whether the Option is intended to
be an ISO or a NQSO.
 
6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be determined by the Committee, in its discretion, and shall be specified
in the Award Agreement; provided, however, the Option Price on the date of grant
must be at least equal to one hundred percent (100%) of the FMV of the Shares on
the date of grant.
 
6.4 Term of Options. Each Option granted to a Participant shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
no Option shall be exercisable later than the tenth (10th) anniversary date of
its grant.
 
6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.


 
A - 7

--------------------------------------------------------------------------------

Table of Contents
 
6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
 
A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months (or such other period, if any, as the
Committee may permit) prior to their tender to satisfy the Option Price if
acquired under this Plan or any other compensation plan maintained by the
Company or have been purchased on the open market); (c) by a combination of
(a) and (b); or (d) any other method approved or accepted by the Committee in
its sole discretion, including, without limitation, if the Committee so
determines, a cashless (broker-assisted) exercise.
 
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
 
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
 
6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.
 
6.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
 
6.9 Notification of Disqualifying Disposition. If any Participant shall make any
disposition of Shares acquired pursuant to the exercise of an ISO under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
 
Article 7. Stock Appreciation Rights
 
7.1 Grant of SARs. Subject to the terms and conditions of this Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs. However, an Employee who is employed by an
Affiliate and/or Subsidiary and is subject to Code Section 409A, may only be
granted SARs to the extent the Affiliate and/or Subsidiary is part of the
Company’s consolidated group for United States federal tax purposes.
 
Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.

 
A - 8

--------------------------------------------------------------------------------

Table of Contents
 
The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement; provided, however, the
Grant Price on the date of grant must be at least equal to one hundred percent
(100%) of the FMV of the Shares on the date of grant. The Grant Price of Tandem
SARs shall be equal to the Option Price of the related Option.
 
7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.
 
7.3 Term of SAR. The term of an SAR granted under this Plan shall be determined
by the Committee, in its sole discretion, and except as determined otherwise by
the Committee and specified in the SAR Award Agreement, no SAR shall be
exercisable later than the tenth (10th) anniversary date of its grant.
 
7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.
 
7.5 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
 
Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the excess of the Fair Market Value of the Shares subject to
the underlying ISO at the time the Tandem SAR is exercised over the Option Price
of the underlying ISO; and (c) the Tandem SAR may be exercised only when the
Fair Market Value of the Shares subject to the ISO exceeds the Option Price of
the ISO.


7.6 Settlement of SAR Amount. Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:


 
(a)
The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price; by



 
(b)
The number of Shares with respect to which the SAR is exercised.



The payment upon SAR exercise shall be in Shares.


7.7 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.


7.8 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of a SAR granted pursuant to
this Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of a SAR for a specified period of time.


Article 8. Restricted Stock and Restricted Stock Units


8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant. Restricted Stock Units
represent the right to receive Shares in the future subject to the achievement
of one or more goals relating to the completion of service by the Participant
and/or the achievement of performance or other objectives.

 
A - 9

--------------------------------------------------------------------------------

Table of Contents
 
8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.
 
8.3 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.
 
To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
 
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
 
8.4 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:
 
The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Huttig Building Products, Inc. 2005
Executive Incentive Compensation Plan, and in the associated Award Agreement. A
copy of this Plan and such Award Agreement may be obtained from Huttig Building
Products, Inc.
 
8.5 Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.
 
8.6 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.
 
8.7 Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.

 
A - 10

--------------------------------------------------------------------------------

Table of Contents
 
Article 9. Performance Units/Performance Shares
 
9.1 Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.
 
9.2 Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Units/Performance Shares that
will be paid out to the Participant.
 
9.3 Earning of Performance Units/Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
 
9.4 Form and Timing of Payment of Performance Units/Performance Shares. Payment
of earned Performance Units/Performance Shares shall be as determined by the
Committee and as evidenced in the Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
 
9.5 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Performance Units and/or
Performance Shares following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to this Plan, and may reflect distinctions
based on the reasons for termination.
 
Article 10. Other Stock-Based Awards
 
10.1 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
 
10.2 Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish performance goals in its discretion. If
the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which the performance goals are met.
 
10.3 Payment of Other Stock-Based Awards. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash or Shares as the Committee determines.
 
10.4 Termination of Employment. The Committee shall determine the extent to
which the Participant shall have the right to receive Other Stock-Based Awards
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an Award Agreement entered into
with each Participant, but need not be uniform among all Awards of Other
Stock-Based Awards issued pursuant to this Plan, and may reflect distinctions
based on the reasons for termination.

 
A - 11

--------------------------------------------------------------------------------

Table of Contents
 
Article 11. Transferability of Awards
 
11.1 Transferability. Except as provided in Section 11.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation hereof shall be null and void.
 
11.2 Committee Action. The Committee may, in its discretion, determine that
notwithstanding Section 11.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, that
only the Participant to which the Award had been granted, a “family member” (as
defined below in Section 11.4 below) of such Participant, or a charity may be a
transferee of such Award. Such a determination may be made at the time an Award
is granted or at any time thereafter.
 
11.3 Domestic Relations Orders. Without limiting the generality of Section 11.1,
and notwithstanding Section 11.2, no domestic relations order purporting to
authorize a transfer of an Award shall be recognized as valid.
 
11.4 Family Member. For purposes of Section 11.2, “family member” shall mean a
Participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant of the Participant), a trust in which these persons (or the
Participant) have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent (50%) of the voting interests.
 
Article 12. Performance Measures
 
12.1 Performance Measures. Unless and until the Committee proposes for
stockholder vote and the stockholders approve a change in the general
Performance Measures set forth in this Article 12, the performance goals upon
which the payment or vesting of an Award to a Covered Employee (other than a
Covered Employee Incentive Award awarded or credited pursuant to Article 13)
that is intended to qualify as Performance-Based Compensation shall be limited
to the following Performance Measures:
 
 
(a)
Net earnings or net income (before or after taxes);

 
 
(b)
Earnings per share;

 
 

 
(c)
Net sales or revenue growth;

 
 

 
(d)
Net operating profit (before or after taxes);

 
 

 
(e)
Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 
 

 
(f)
Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment);

 
 

 
(g)
Earnings before or after taxes, interest, depreciation, and/or amortization;

 
 

 
(h)
Gross or operating margins;

 
 

 
(i)
Productivity ratios;

 
 


 
A - 12

--------------------------------------------------------------------------------

Table of Contents
 
 
(j)
Share price (including, but not limited to, growth measures and total
stockholder return);

 
 

 
(k)
Expense targets;

 
 

 
(l)
Margins;

 
 

 
(m)
Operating efficiency;

 
 

 
(n)
Market share;

 
 

 
(o)
Customer satisfaction;

 
 

 
(p)
Working capital targets; and

 
 

 
(q)
Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital).

 
Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.
 
12.2 Evaluation of Performance. The Committee may provide in any such Award that
any evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
 
12.3 Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.
 
12.4 Committee Discretion. In the event that applicable tax and/or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining stockholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining stockholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.
 
Article 13. Covered Employee Incentive Award
 
13.1 Eligibility. The Committee may designate Covered Employees who are eligible
to receive a monetary payment under this Article 13.

 
A - 13

--------------------------------------------------------------------------------

Table of Contents
 
13.2 Performance Targets. The Committee may establish objective performance
targets for one or more designated Performance Periods based on specified levels
of one or more of the Performance Measures. Such performance targets shall be
established by the Committee on a timely basis to ensure that the targets are
considered “preestablished” for purposes of Section 162(m) of the Code. The
Committee may, in its discretion, make appropriate adjustments in the
Performance Measures established for a particular Performance Period to take
account of the effect of any unforeseen events that occur during such period. In
addition to establishing the performance targets, the Committee may establish
such other terms and conditions applicable to Covered Employee Incentive Awards
as it may determine in its sole discretion.
 
13.3 Amounts of Awards. In conjunction with the establishment of performance
targets for a Performance Period, the Committee shall adopt an objective formula
(on the basis of percentages of Covered Employees’ salaries, shares in a bonus
pool or otherwise) for computing the respective amounts payable under the Plan
to Covered Employees if and to the extent that the performance targets are
attained. Such formula shall comply with the requirements applicable to
performance-based compensation plans under Section 162(m) of the Code and, to
the extent based on percentages of a bonus pool, such percentages shall not
exceed 100% in the aggregate. For any calendar year, no Covered Employee shall
be granted a Covered Employee Incentive Award in respect of more than $2 million
in cash; provided, however, that any Covered Employee Incentive Award earned or
payable over a period of more than one calendar year shall be pro-rated over the
applicable Performance Period in determining the application of the foregoing
limit to such Award.
 
13.4 Payment of Awards. No Covered Employee Incentive Award shall be payable
until the Committee has certified in writing that the specified performance
targets have been attained. Covered Employee Incentive Awards will be payable to
Covered Employees in cash following the end of the applicable Performance Period
at such time and in such form as the Committee shall determine.
 
13.5 Negative Discretion. Notwithstanding the attainment by the Company of the
specified performance targets, the Committee shall have the discretion, which
need not be exercised uniformly among the Participants, to reduce or eliminate
the Award that would be otherwise paid.
 
13.6 Guidelines. The Committee may adopt from time to time written policies for
its implementation of this Article 13. Such guidelines shall reflect the
intention of the Company that all payments hereunder qualify as
performance-based compensation under Section 162(m) of the Code.
 
13.7 Non-Exclusive Arrangement. The adoption and operation of this Article 13
shall not preclude the Board or the Committee from approving other incentive
compensation arrangements for the benefit of individuals who are Covered
Employees hereunder as the Board or Committee, as the case may be, deems
appropriate and in the best interests of the Company.
 
Article 14. Dividend Equivalents
 
Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, other
than an Option or SAR, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee. The dividend
equivalents may be subject to any limitations and/or restrictions determined by
the Committee. Such dividend equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.
 
Article 15. Beneficiary Designation
 
Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid or exercised by the
Participant’s executor, administrator, or legal representative.

 
A - 14

--------------------------------------------------------------------------------

Table of Contents
 
Article 16. Rights of Participants
 
16.1 Employment. Nothing in this Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries to terminate any Participant’s employment at any time or for any
reason not prohibited by law, nor confer upon any Participant any right to
continue his employment for any specified period of time.
 
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.
 
16.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.
 
16.3 Rights as a Stockholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a stockholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.
 
Article 17. Change of Control
 
17.1 Change of Control of the Company. Notwithstanding any other provision of
this Plan to the contrary, the provisions of this Article 17 shall apply in the
event of a Change of Control, unless otherwise specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges, or unless otherwise determined by the
Committee in connection with the grant of an Award as reflected in the
applicable Award Agreement.
 
Upon a Change of Control, all then-outstanding Stock Options and Stock
Appreciation Rights shall become fully vested and exercisable, and all
then-outstanding Restricted Stock and Restricted Stock Units shall vest in full
and be free of restrictions. The treatment of any other Awards shall be as
determined by the Committee in connection with the grant thereof, as reflected
in the applicable Award Agreement.
 
Article 18. Amendment, Modification, Suspension, and Termination
 
18.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 18.3, the Committee or Board may, at any time and from time to time,
alter, amend, modify, suspend, or terminate this Plan and any Award Agreement in
whole or in part; provided, however, that, without the prior approval of the
Company’s stockholders and except as provided in Section 4.4, (i) neither the
Option Price of an Option nor the Grant Price of an SAR may be lowered, (ii) a
new Award may not be granted in exchange for the cancellation of an outstanding
Award, and (iii) no Option or SAR for which the Option Price or Grant Price, as
applicable, is less than the Fair Market Value of the Shares underlying the
Option or SAR, may be cancelled in exchange for a cash payment. In addition, no
amendment of this Plan shall be made without stockholder approval if stockholder
approval is required by law, regulation, or stock exchange rule, including, but
not limited to, the Exchange Act, the Code and, if applicable, the New York
Stock Exchange Listed Company Manual.
 
18.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee shall make equitable and appropriate adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.4 hereof) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan.

 
A - 15

--------------------------------------------------------------------------------

Table of Contents
 
18.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary (other than Section 18.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.
 
18.4 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder.
 
Article 19. Withholding
 
19.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
 
19.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares, or any other taxable event arising as a result of an Award
granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.
 
Article 20. Successors
 
All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
Article 21. General Provisions
 
21.1 Forfeiture Events.
 
 
(a)
The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for cause, termination of the Participant’s provision
of services to the Company, Affiliate, and/or Subsidiary, violation of material
Company, Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.

 
 
(b)
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve- (12-) month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever just occurred)
of the financial document embodying such financial reporting requirement.


 
A - 16

--------------------------------------------------------------------------------

Table of Contents
 
21.2 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
 
21.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
 
21.4 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
21.5 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
21.6 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to:
 
 
(a)
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 
 
(b)
Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

 
21.7 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
21.8 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
 
21.9 Employees Based Outside of the United States. Notwithstanding any provision
of this Plan to the contrary, in order to comply with the laws in other
countries in which the Company, its Affiliates, and/or its Subsidiaries operate
or have Employees, the Committee, in its sole discretion, shall have the power
and authority to:
 
 
(a)
Determine which Affiliates and Subsidiaries shall be covered by this Plan;



 
(b)
Determine which Employees outside the United States are eligible to participate
in this Plan;



 
(c)
Modify the terms and conditions of any Award granted to Employees outside the
United States to comply with applicable foreign laws;



 
(d)
Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 21.9 by the Committee shall be attached to this Plan document as
appendices; and



 
(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.


 
A - 17

--------------------------------------------------------------------------------

Table of Contents
 
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
 
21.10 Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
 
21.11 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any person
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.
 
21.12 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
 
21.13 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards, except pursuant to Covered Employee
Incentive Awards, may be included as “compensation” for purposes of computing
the benefits payable to any Participant under the Company’s or any Subsidiary’s
or Affiliate’s retirement plans (both qualified and nonqualified) or welfare
benefit plans unless such other plan expressly provides that such compensation
shall be taken into account in computing a Participant’s benefit.
 
21.14 No Deferred Compensation. No deferral of compensation (as defined under
Code Section 409A or guidance thereto) shall be permitted under this Plan.
However, the Committee may permit deferrals of compensation pursuant to a
separate plan or a subplan which meets the requirements of Code Section 409A and
the regulations thereunder. Additionally, to the extent any Award is subject to
Code Section 409A, notwithstanding any provision herein to the contrary, the
Plan does not permit the acceleration of the time or schedule of any
distribution related to such Award, except as permitted by Code Section 409A,
the regulations thereunder, and/or the Secretary of the United States Treasury.
 
21.15 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
 
21.16 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (i) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.
 
21.17 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Delaware,
to resolve any and all issues that may arise out of or relate to this Plan or
any related Award Agreement.

 
A - 18

--------------------------------------------------------------------------------

Table of Contents
 
21.18 Indemnification. Subject to requirements of Delaware law, each individual
who is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he or she may
be involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgement in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf, unless such loss, cost,
liability, or expense is a result of his own willful misconduct or except as
expressly provided by statute. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such individuals
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
 
21.19 Merger or Acquisition. In the event that the Company is a party to a
merger, reorganization, consolidation, share exchange, transfer of assets, or
other transaction having a similar effect involving the Company, outstanding
Awards shall be subject to the agreement of merger or reorganization. Such
agreement may provide, without limitation, for the continuation of outstanding
Awards by the Company (if the Company is a surviving corporation), for their
assumption by the surviving corporation or its parent or subsidiary, for the
substitution by the surviving corporation or its parent or subsidiary of its own
awards for such Awards, for accelerated vesting and accelerated expiration, or
for settlement in cash or cash equivalents.
 
 
A-19

--------------------------------------------------------------------------------